FILED
                              UNITED STATES DISTRICT COURT
                                                                                         JUL 2 3 2012
                              FOR THE DISTRICT OF COLUMBIA                       Clerk. U.S. District & Bankruptcy
                                                                                 Courts for the Oistnct of Columbia

Clarence E. Williams,                          )
                                               )
                Petitioner,                    )
                                               )
        V.                                     )
                                               )
                                                      Civil Action No.       12 1206
                                               )
United States of America et al.,               )
                                               )
                Respondents.                   )

                                   MEMORANDUM OPINION

        Petitioner, proceeding prose, has submitted an application for a writ of habeas corpus

under 28 U.S.C. § 2254, along with an application to proceed in forma pauperis. The Court will

grant the application to proceed in forma pauperis and will dismiss the case for lack of

jurisdiction.

        Petitioner is a North Carolina state prisoner incarcerated at the Johnston Correctional

Institution in Smithfield, North Carolina. He is challenging his state conviction following his

plea of guilty. Federal court review of state convictions is available under 28 U.S.C. § 2254 only

after the exhaustion of available state remedies. See 28 U.S.C. §2254(b)(l ). Thereafter, "an

application for a writ of habeas corpus [] made by a person in custody under the judgment and

sentence of a State court ... may be filed in the district court for the district wherein such person

is in custody or in the district court for the district within which the State court was held which

convicted and sentenced [petitioner] and each of such district courts shall have concurrent

jurisdiction to entertain the application." 28 U.S.C. § 224l(d). To the extent that petitioner is

seeking review of the denial of habeas relief by the United States District Court for the Eastern

District ofNorth Carolina, see Pet.~~ 1, ll(c), this Court lacks jurisdiction to provide such relief.




                                                                                                                      3
See 28 U.S.C. §§ 1331, 1332 (general jurisdictional provisions); Fleming v. United States, 847 F.

Supp. 170, 172 (D.D.C. 1994), cert. denied513 U.S. 1150 (1995).

       Because petitioner has no recourse in the District of Columbia, this action will be

dismissed. A separate Order accompanies this Memorandum Opinion.




            ,,"'-
Date: July _ _ , 2012




                                                2